Citation Nr: 0411149	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for right 
wrist disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for cervical spine narrowing and 
osteophytic impingement and right shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION


The veteran served as a reservist for many years since 1976.  She 
had active duty for training in March and April 1985 and in 
September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran had a personal hearing before the undersigned via 
videoconference in November 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  The veteran's right wrist disability is manifested by 
impairment no greater than mild limitation of motion and pain; 
without swelling, instability, fatigue, lack of endurance, or 
incoordination.  

3.  In an April 1994 decision, the Board denied service connection 
for disabilities associated with the back, neck and right 
shoulder.  

4.  Evidence received since the April 1994 Board decision bears 
directly and substantially on the matters on appeal and is so 
significant that it must be considered in making a decision on the 
merits of the claim.  

5.  Competent evidence indicates that the veteran's post-service 
cervical spine narrowing and osteophytic impingement and right 
shoulder disability may be associated with her period of active 
duty for training.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R.
38 C.F.R. §§ 3.321(b)(1); 4.71a, Diagnostic Code 5215 (2003).  

2.  The Board's April 1994 decision was final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2003).  

3.  New and material evidence sufficiently significant that it 
must be considered in order to fairly decide the merits of the 
claim has been received to reopen the claim of service connection 
for cervical spine narrowing and osteophytic impingement with 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  

4.  The veteran's cervical spine narrowing and osteophytic 
impingement and right shoulder disability were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  The Act emphasized VA's obligation to notify 
claimants what information or evidence is needed to substantiate a 
claim and which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, the rating decision dated in 
October 2002; the statement of the case (SOC) dated in July 2003; 
and the letter giving the veteran notification of the VCAA dated 
in June 2002 provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence needed to 
substantiate her claims.  In addition, the VCAA letter explained 
the notice and duty to assist provisions of the new law, including 
the respective responsibilities of the parties to secure evidence, 
and asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA and 
private medical examinations, VA x-ray studies, and private 
outpatient records.  The veteran has not authorized VA to obtain 
any additional private evidence.  The Board finds that the duty to 
assist the veteran with the development of her claims is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

The United States Court of Appeals for Veterans' Claims (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5102(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on claim for VA 
benefits.  In this case, a substantially completed claim was 
received in January 2002.  The VCAA letter was sent in June 2002 
and the rating decision on appeal was issued in October 2002.  
Thus, the Board notes that the VCAA letter with notification of 
the evidence needed to substantiate her claims was provided to the 
veteran prior to the initial AOJ adjudication denying the claims; 
therefore, the timing of the notice complies with the express 
requirements including in the Pelegrini holding.  The SOC issued 
in July 2003 contains notice of the VCAA, and in a January 2004 
memorandum from the veteran's representative, the veteran 
expressed her desire to have additional evidence included in the 
current appeal waiving her right of submission to and additional 
review by the AOJ.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Analysis

Increased Evaluations

Disability evaluations are determined, as far as practicable, upon 
the average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155.  Each disability must be 
viewed in relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in light 
of the whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be considered, and 
a full description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on lack 
of usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  Many 
factors are for consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the joint 
or periarticular pathology which produces disability warrants the 
minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

Limitation of motion of the major wrist is rated 10 percent when 
palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  This is the maximum rating 
for limitation of wrist motion under the pertinent rating 
criteria.  38 C.F.R. § 4.71a, Code 5215.  

VA examination dated in October 1992 disclosed in pertinent part a 
surgical scar of the flex aspect of the right wrist, otherwise 
normal.  Extension was noted as normal; flexion was restricted to 
60 degrees.  There was no tineal sign over the median nerve.  

VA examination dated in January 1998 disclosed the veteran's past 
medical history of an in-service right wrist fracture due to a 20-
foot fall during an obstacle course training exercise.  The 
veteran reported frequent wrist pain and impaired right wrist 
motion with persistent symptoms of the right upper extremity.  
Findings included a healed longitudinal surgical scar, seven 
centimeters in length, over the ventral aspect of the radial 
surface of the right wrist.  The right wrist was moderately and 
diffusely tender with no edema.  

The examiner noted that the veteran developed moderate diffuse 
right wrist pain with dorsiflexion of the wrist to the 40 degree 
position and with palmar flexion of the wrist to the 45 degree 
positions.  The veteran developed moderate diffuse right wrist 
pain with ulnar deviation of the right wrist to the 30 degree 
position and developed mild diffuse right wrist pain with full 
radial deviation of the right wrist to 20 degrees.  Right wrist 
strength and right hand grip strength were noted to be 20 percent 
of normal.  The diagnoses were a right wrist fracture in September 
1988 with subsequent surgery in October 1988; reflex sympathetic 
dystrophy believed to be the cause of her right upper extremity 
pain and erythema; and a right hand x-ray study conducted in 
January 1998 revealed osteopenia in the carpal bones of the right 
wrist.  

VA outpatient records dated from January 2000 to October 2001 are 
associated with the claims folder.  A record dated in January 2000 
revealed 4/5 strength of the right hand grip; noted is that the 
veteran was unable to hold paper between her fingers when pulled.  
In a record dated in March 2000, a diagnosis of reflex sympathetic 
dystrophy is noted.  The veteran complained of right arm weakness, 
muscle-related pain in the elbow and shoulder with worse pain when 
lifting objects with her right arm.  Right shoulder, arm, and hand 
strength were noted at 2/5.  X-ray studies at that time revealed 
pertinent diagnoses of status post open reduction internal 
fixation of old distal right radial fracture with metallic screw 
plate in place; old ununited fracture of right ulnar styloid.  

A private x-ray study of the right wrist conducted in September 
2002 disclosed a healed undisplaced fracture of the distal radius 
with internal fixation by a metal plate through which pass 
multiple screws.  A sesamoid was noted at the ulnar styloid.  The 
radiologist diagnosed healed radial fracture.  

VA examination dated in September 2002 revealed that the right 
wrist was slightly larger than the left wrist.  There was no 
evidence of swelling, redness, heat, weakness, fatigue, lack of 
endurance, or instability.  Range of motion was limited associated 
with the onset of pain.  Range of motion on dorsiflexion was from 
zero to 50 degrees with pain; on palmar flexion from zero to 60 
degrees with pain; radial deviation from zero to 10 degrees with 
pain; and on ulnar deviation from zero to 30 degrees with pain.  
Additional disability associated with reflex sympathetic dystrophy 
based on the veteran's history of right wrist disability was 
noted.  The examiner noted that the veteran's right wrist 
disability affected her ability to type and write and interfered 
with all activities of daily living that involved the right hand.  
The private examination dated in September 2002 resulted in a 
healed radial fracture with nothing more.  

Based on the aforementioned, the Board notes that the medical 
evidence of record does not demonstrate impairment of the right 
wrist beyond that which is compensated in the current 10 percent 
rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  As noted herein, the rating criteria provide for a 10 
percent evaluation where there is limitation of motion on 
dorsiflexion of the right wrist at less than 15 degrees.  The most 
recent medical evidence of record, during the VA examination in 
September 2002 supports that the veteran's range of motion is 
primarily limited only with pain and is restricted on dorsiflexion 
from zero to 50 degrees.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, there was no evidence of swelling, redness, or 
heat associated with the right wrist.  

Functional limitation, supported by adequate pathology as 
evidenced by the veteran's visible behavior, due to such things as 
pain, weakness, instability must also be considered as noted 
above.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); VAOPGCPREC 
36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the veteran indicates 
that she experiences pain and swelling, cannot hold a pen or write 
at times, and lacks strength in her right wrist.  The veteran, as 
a lay person, is competent to testify to her personal observations 
of symptoms, but a lay person is not competent to provide a 
medical diagnosis of his or her personal condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95, (1992).  

Integral to the evaluation of musculoskeletal disorders rated upon 
range of motion is the issue of whether the claimant has sustained 
"functional loss" which "may be due to pain."  Such functional 
loss must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. . . . [A] 
part which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 4.45(f).  
See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).  Consideration, however, 
of functional loss due to pain is not required when, as in this 
case, the currently assigned rating is the maximum disability 
rating available for limitation of motion under the applicable 
Diagnostic Code.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (holding that, if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

Because the assigned rating represents the maximum schedular 
evaluation, the Board has also considered rating the veteran's 
service-connected right wrist disability under alternative 
Diagnostic Codes.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The evidence does not indicate ankylosis of the veteran's right 
wrist or a disability to the fingers of her right hand.  
Therefore, the application of an alternative diagnostic code is 
not warranted and an increased rating remains denied.  See e.g., 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5214 (2003).  

Furthermore, the RO considered the provisions under 38 C.F.R. § 
3.321(b)(1), which in exceptional cases where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Where a case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards, an extraschedular 
evaluation may be appropriate.  38 C.F.R. § 3.321(b)(1).  In this 
case, there is no evidence that points to an exceptional or 
unusual disability picture with marked periods of interference 
with employment or frequent periods of hospitalization due to her 
service-connected right wrist disability.  

In short, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected right wrist disability.  As the preponderance of the 
evidence is against her increased rating claim, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

New and material evidence

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims summarized 
the analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that is, 
not of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would be 
changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and material 
evidence had been submitting sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO initially denied service connection for any 
disability manifested in the neck and right shoulder in a June 
1990 rating decision.  In April 1994, the Board upheld that 
denial.  That decision became final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

Evidence considered at the time of the April 1994 Board decision 
consisted of the veteran's service medical records, which 
indicated in pertinent part that during active duty for training 
in September 1988, the veteran fell from a tower approximately 20 
feet landing on her left shoulder and neck and injuring her right 
wrist.  The veteran was treated at a private hospital for 
complaints associated with the left rib, left upper back, and 
right wrist.  She was then treated at another hospital for 
symptoms of a fractured right wrist and was prescribed physical 
therapy for the thoracic spine and rib area.  

It was also noted that she had a strain of the paracervical 
musculature and injury to the left shoulder diagnosed as a first 
degree acromioclavicular separation.  At the time of admission to 
the hospital, it was noted that the veteran had minimal tenderness 
to the left acromioclavicular joint and swelling and tenderness of 
the right wrist with significant displacement.  The veteran 
underwent surgery of the right wrist; six weeks later it was noted 
that she had developed reflex sympathetic dystrophy.  

The Board also considered a private physician's statement dated in 
February 1989 to the effect that the veteran had difficulty in 
holding a pen, writing, or making a fist, and had pain in the 
upper right shoulder.  X-ray studies were conducted.  In relevant 
part, medical findings included pericapsulitis of the right 
shoulder; and shoulder hand syndrome, reflex sympathy dystrophy.  

Further considered were findings from the VA examination conducted 
in March 1990, at which time the veteran reported that she had not 
had any pain prior to her fall in 1988 and that as a result, she 
experienced pain in her entire back and right wrist.  She 
complained of limitation of motion of the right arm and hand and 
low back pain.  Examination of the neck revealed a 10 degree 
limitation of flexion and extension of the neck, although rotation 
in both directions was normal.  There was no indication of any 
complaints or findings related to the shoulder.  The diagnoses 
were a history of a right wrist fracture and muscle trauma of the 
back with residual symptoms of muscle strain.  

Service medical records dated in May 1990 revealed complaints of 
acute throbbing pain in the right shoulder, neck, and back.  The 
assessment was muscle strain of the back and possible reflex 
sympathetic dystrophy.  A follow-up neurological examination did 
not confirm that diagnosis.  

The Board also considered the veteran's statement dated in August 
1990.  At that time, the veteran stated that she had a diagnosis 
of reflex sympathetic dystrophy that showed up unexpectedly with 
pain and itching and overall discomfort of the right upper 
extremity from the hand to the neck.  During her personal hearing 
held in January 1991, the veteran stated that she did not hurt her 
right shoulder during the in-service fall; instead, she testified 
that she had developed symptoms of the neck and right shoulder 
during the healing process of her right wrist fracture.  She also 
indicated that she had previously injured her back in 1985 and had 
been told she had degenerative joint disease in her back.  The 
veteran also testified that she did not know if her neck problems 
were the result of her fall in 1988.  

The Board also considered findings from the VA orthopedic 
examination dated in November 1991, at which time the veteran 
reported a history of neck, back, and shoulder pain associated 
with her 1988 fall.  X-ray studies of the right shoulder were 
normal; the diagnoses were occasional right shoulder and neck pain 
with no clear evidence of radiculopathy. VA neurologic 
examinations were conducted in December 1991 and in October 1992.  
The veteran complained of pain and itching in the neck, right 
shoulder, arm, and forearm and hand, reporting the onset of her 
neck, shoulder, and right arm at the time of the 1988 fall.  
Examination revealed some limitation of motion of the neck and 
right shoulder with normal findings otherwise.  By way of history 
only, the examiner diagnosed reflex sympathetic dystrophy with no 
overt evidence at that time.  

The Board concluded that service connection for traumatic 
arthritis of the lumbosacral spine was warranted as it related to 
the 1988 fall during active duty for training.  Service connection 
for myofascial pain of the right upper arm was also granted.  
Service connection for any disability manifested in the neck and 
right shoulder was not granted as it was determined that there was 
no evidence of an injury that affected the right shoulder and neck 
during a period of active duty for training.  

The Board further noted that although a diagnosis dated in 
February 1989 of pericapsulitis of the right shoulder was 
associated with the record, the same was not supported by clinical 
findings and additionally, that subsequent VA examinations did not 
report such diagnosis.  The first notation of any symptoms 
associated with the right shoulder appeared in May 1990 and there 
was no evidence to demonstrate pathology of the right shoulder at 
that time.  The Board concluded that based on the evidence of 
record, there was no evidence to substantiate any neck or right 
shoulder disability coincident with the veteran's period of active 
duty for training, to include any clinical evidence that related 
her disabilities with her service-connected right wrist 
disability.  

Evidence received since the April 1994 Board decision consists of 
duplicate service medical records, findings from VA examination 
dated in January 1998; VA outpatient records dated from January 
2000 to October 2001; a private physician's report dated in 
September 2002; VA examination findings from September 2002; and 
the veteran's and her husband's lay statements.  

The Board concludes that since the April 1994 Board decision, new 
and material evidence has been received from the veteran in 
support of her claim of service connection for disabilities 
manifested in the cervical spine and right shoulder to reopen the 
claim.  In other words, VA has received evidence that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the Board points to clinical findings from the VA 
examination conducted in January 1998, in which the examiner 
referred to the 1988 fall that occurred during an obstacle course 
training exercise while the veteran was on active duty for 
training.  The examiner noted that the veteran fractured her right 
wrist and subsequently underwent corrective surgery, in addition 
to symptoms of erythema and pruritus that developed in the 
veteran's right upper extremity following the 1988 fall.  The 
examiner further noted that other prior examiners had suspected 
the onset of reflex sympathetic dystrophy of the right upper 
extremity following the injury to the right wrist.  

Additionally, the Board has considered the veteran's statements 
and those of her husband that reference the fall during active 
duty for training in 1988 and the ensuing treatment for injuries 
that severely affected the veteran's right wrist, back, neck, and 
right shoulder.  As noted above, for the sole purpose of 
determining whether the claim should be reopened, credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. at 510.  

Thus, the Board recognizes that the above-noted evidence is 
clearly new, as it was not associated with the record at the time 
of the prior Board decision in April 1994.  Furthermore, the 
evidence is material in that it is probative of the issue at hand, 
that is whether the veteran's disabilities manifested in the 
cervical spine and right shoulder are related to the fall 
coincident with her period of active duty for training.  

In view of the above, the Board concludes that new and material 
evidence has been received in support of the claim of service 
connection for cervical spine and right shoulder disabilities, and 
therefore, the veteran's service connection claim is thereby 
reopened.  

Service connection

Under applicable law and regulation, in order to establish service 
connection for a disability, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or aggravation 
of a disease or injury in active service; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. § 1131; Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board notes that based on the above medical and lay evidence, 
the preponderance of the evidence weighs in favor of a grant of 
service connection for cervical spine and right shoulder 
disabilities.  

Specifically, the Board recognizes the evidence most favorable in 
support of the veteran's claim as the medical findings during the 
VA examination dated in January 1998.  During that examination, 
the examiner reported the veteran's past medical history of a 20-
foot fall in 1988 during an exercise in active duty for training 
that resulted in multiple injuries, to include a fracture of the 
right wrist and residual disability affecting the cervical spine 
and right shoulder.  The examiner noted in particular the 
development of symptoms such as pain, spasms, tenderness, and 
limitation of motion affecting the cervical spine and the right 
shoulder associated with the 1988 incident.  The examiner noted 
that following the repair of the right wrist, the veteran soon 
developed right shoulder pain, intermittent diffuse upper right 
extremity erythema and pruritis, and that reflex sympathetic 
dystrophy was believed to be the cause of ongoing symptomatology 
associated with the right wrist, right upper extremity erythema 
and pruritis, and the development of recurrent neck pain and 
degenerative disc disease of the C3-4 levels.  

Additionally, as noted herein, the veteran's husband provided a 
statement in December 2003 in which he relayed the details of the 
incident that occurred during active duty for training in 1988.  
He recalled that the veteran was immediately released from active 
duty for training and shortly thereafter, began treatment for 
residuals of her injuries.  The veteran's husband stated that the 
effect of the veteran's injuries was obvious from the onset and 
that she continued to date to experience multiple symptoms 
associated with the fall, to include disabilities affecting her 
back, neck, and right shoulder.  

Thus, based on the aforementioned, the Board concludes that the 
preponderance of the evidence supports service connection for 
cervical spine narrowing and osteophytic impingement with right 
shoulder disabilities is warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right 
wrist disability is denied.

As new and material evidence has been received, the claims of 
service connection for cervical spine narrowing and osteophytic 
impingement and right shoulder disability is reopened, and the 
claims of service connection are granted. 



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



